


110 HR 2327 IH: Polar Bear Protection Act of

U.S. House of Representatives
2007-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2327
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2007
			Mr. Inslee (for
			 himself, Mr. LoBiondo, and
			 Mr. Dicks) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Marine Mammal Protection Act of 1972 to
		  strengthen polar bear conservation efforts, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Polar Bear Protection Act of
			 2007.
		2.Findings and
			 purposes
			(a)FindingsThe
			 Congress finds the following:
				(1)Section 101 of the Marine Mammal Protection
			 Act of 1972 (16 U.S.C. 1371) established a moratorium on the importation of
			 marine mammals and marine mammal products, including the importation of all
			 sport hunted marine mammal trophies.
				(2)In 1994, such section was amended to create an exemption from the moratorium,
			 which allows the importation of sport-hunted polar bear trophies from
			 Canada.
				(3)This exemption has
			 had the effect of increasing Canadian polar bear mortalities from United States
			 sport hunters.
				(4)Polar bears have
			 low reproductive rates, have long lives, and rely on high adult survival rates
			 to maintain population numbers. In addition, polar bear populations are under
			 stress from climate change and habitat degradation.
				(5)In July 2005, the
			 World Conservation Union Polar Bear Specialist Group released its quadrennial
			 report, in which it reviewed the status of polar bears and concluded that the
			 species should be upgraded from a species of least concern to
			 vulnerable, based on the likelihood of an overall decline
			 in the size of the total population of more than 30 percent within the next 35
			 to 50 years.
				(6)Based on threats
			 posed to polar bears, on December 27, 2006, the Department of the Interior
			 proposed that polar bears be listed under the Endangered Species Act of 1973 as
			 threatened species.
				(b)PurposesThe
			 purposes of this Act are the following:
				(1)To ensure that
			 citizens of the United States do not contribute to polar bear mortalities in
			 Canada by removing the exemption in that Act that allows for the Secretary of
			 the Interior to issue permits to United States trophy hunters for the
			 importation of polar bear trophies from Canada.
				(2)To heed the warnings of the Department of
			 the Interior and the World Conservation Union Polar Bear Specialist Group that
			 polar bears are at risk and could become endangered, by prohibiting such
			 importation.
				(3)To further the goals of the International
			 Agreement on the Conservation of Polar Bears, to which all five nations with
			 polar bears within their borders are a party.
				3.Amendments to
			 prohibit importation of polar bears and polar bear partsThe Marine Mammal Protection Act of 1972 is
			 amended—
			(1)in section
			 101(a)(1) (16 U.S.C. 1371(a)(1)) by—
				(A)striking ,
			 or for importation of polar bear parts (other than internal organs) taken in
			 sport hunts in Canada. and inserting . No permit may be issued
			 under this Act for the importation of polar bear parts taken in a sport
			 hunt.;
				(B)striking ,
			 except permits issued under section 104(c)(5),; and
				(C)striking ,
			 other than importation under section 104(c)(5),;
				(2)in
			 section 104(c) (16 U.S.C. 1374(c))—
				(A)in paragraph
			 (2)(E), by striking paragraph (10) and inserting
			 paragraph (9);
				(B)in paragraph
			 (8)(B)(ii), by striking paragraph (10) and inserting
			 paragraph (9);
				(C)by striking
			 paragraph (5); and
				(D)by redesignating
			 (6) through (10) as paragraphs (5) through (9); and
				(3)in section
			 104(e)(1) (16 U.S.C. 1374(e)(1))—
				(A)in subparagraph
			 (A), by inserting or after the comma at the end;
				(B)in subparagraph
			 (B), by striking , or and inserting a period; and
				(C)by striking
			 subparagraph (C).
				
